Citation Nr: 9933249	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-05 727	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including arthritis of the cervical and lumbar spine.  

2.  Entitlement to service connection for a cardiovascular 
disorder, including hypertension, coronary artery disease, 
and arteriosclerotic cardiovascular disease.  

3.  Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from July 1951 to 
July 1971, when he retired with more than 20 years of active 
duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Cleveland, Ohio, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
appellant's current back disability, including arthritis, and 
inservice disease or injury.  

2.  There is no competent evidence of a nexus between the 
appellant's current cardiovascular disorder, including 
hypertension, coronary artery disease, and arteriosclerotic 
cardiovascular disease, and inservice disease or injury.  

3.  There is no competent evidence of a nexus between the 
appellant's current tinnitus and inservice disease or injury.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a cardiovascular disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his back disorder, cardiovascular 
disorder, and tinnitus each had its origin during his 20 
years of active military service.  He claims that his 
tinnitus is due to the acoustic trauma from artillery firing 
to which he was exposed in service.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis or a cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for a back disorder, a cardiovascular disorder, 
and tinnitus.  The first element required to show a well-
grounded claim is met because the medical evidence shows that 
a September 1996 VA medical examination diagnosed the 
appellant with hypertension, coronary artery disease, and 
degenerative arthritis of the cervical and lumbosacral spine, 
that a September 1996 VA audiological evaluation diagnosed 
tinnitus, and arteriosclerotic heart disease is noted in 
medical records from a military medical facility that are 
dated from October 1971 to October 1996.  The second element 
of Caluza is also met because the service medical records 
show that the appellant gave a history of back trouble and 
chest pain at his April 1971 retirement examination, and he 
has provided evidence in lay statements regarding the 
presence of tinnitus in service.  

However, the third element of Caluza is not satisfied because 
the appellant fails to show the required nexus between his 
current back disability, cardiovascular disability, and 
tinnitus, and any injury or disease in service.  There is no 
medical evidence establishing a link of the appellant's 
degenerative arthritis in the cervical and lumbosacral spine, 
hypertension, coronary artery disease, arteriosclerotic heart 
disease, and tinnitus to his active military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. 
Brown, 4 Vet. App. 502, 505 (1993).  The Board notes that 
there is no competent evidence showing that arthritis or 
cardio-vascular disease was manifested to a compensable 
degree within the first year after the appellant's retirement 
from active duty in July 1971.  The medical evidence shows a 
diagnosis in April 1972 of cervical strain following a motor 
vehicle accident, a diagnosis in February 1974 of 
asymptomatic hypertension, newly discovered, a complaint of 
tinnitus in May 1973 after an airplane ride two weeks before, 
a diagnosis of low back pain in July 1974, a history of 
myocardial infarction in 1979, and a diagnosis of 
arteriosclerotic heart disease in November 1984.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his back disability, cardiovascular 
disability, and tinnitus, the record does not show that he is 
a medical professional, with the training and expertise to 
provide clinical findings regarding any etiological 
relationship of his degenerative arthritis in the cervical 
and lumbosacral spine, hypertension, coronary artery disease, 
arteriosclerotic heart disease, and tinnitus to service.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for a back 
disorder including arthritis in the cervical and lumbosacral 
spine, a cardiovascular disorder including hypertension, 
coronary artery disease, and arteriosclerotic heart disease, 
and tinnitus are plausible or otherwise well grounded.  
Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in March 
1998.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  


ORDER

The claims for service connection for a back disorder 
including arthritis in the cervical and lumbosacral spine, a 
cardiovascular disorder including hypertension, coronary 
artery disease, and arteriosclerotic heart disease, and 
tinnitus are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

